Citation Nr: 0529509	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-12 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2001, for the grant of service connection for post-traumatic 
stress disorder, based upon grounds other than clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The appellant had active service from August 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In January 2005, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of this hearing is of record.


FINDINGS OF FACT

1. All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been accomplished.

2.  Appellant's representative filed a claim for service 
connection for a psychiatric disorder in 1982.  A request for 
evidence received no response and that claim is considered 
abandoned.  A formal claim for post-traumatic stress disorder 
was received on September 26, 1986.  Service connection was 
denied by unappealed rating decisions.

3.  Entitlement to service connection for PTSD was denied by 
an unappealed Board decision dated in February 1992. 

4. The veteran submitted a stressor statement to reopen 
service connection for PTSD, received at the RO on October 
31, 2001.

5.  Service connection for PTSD was later granted based upon 
a reopened claim, rated as 100 percent disabling effective 
from October 31, 2001.  This was on the basis of service 
department operational reports that confirmed a stressor of a 
based under attack while appellant was on duty at that base.

CONCLUSION OF LAW

The criteria for an effective date of September 26, 1986, on 
a basis other than clear and unmistakable error, for the 
grant of service connection for PTSD, have been met on the 
basis that previously unavailable service department records 
were obtained. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.150, 3.155, 3.156, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2003, the appellant requested an earlier 
effective date on the basis of clear and unmistakable error. 
The basis for his claim was that the VA failed to make a more 
significant attempt to assist him in verification of his 
stressors and to get morning reports from information he 
submitted with his original claim in 1988. In a December 2003 
letter, the veteran's representative stated " [p]lease 
consider this appeal Clear and Unmistakable error, with the 
VA rating decision of May 22, 2003 for an earlier effective 
date." The statement indicated that the "Regional 
Office/Department of the Army failed the veteran in not 
verifying his claim properly." 

The Board notes that the May 22, 2003 rating decision is not 
final and is therefore not subject to a claim for CUE.   
Moreover, in view of the grant of an earlier effective date 
of the grant of service connection to  1986, further 
discussion of CUE is not indicated.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003 (Dec. 22, 2003)) held that, in appeals such as the 
present one which are generated by a notice of disagreement 
with a VA rating determination on a claim for which VA has 
already given the notice required by 38 U.S.C. § 5103(a), VA 
must issue a statement of the case if the disagreement is not 
resolved, but the VCAA does not require VA to provide 
additional notice of the information and evidence necessary 
to substantiate the newly raised claim. This precedent 
opinion by the VA General Counsel is legally binding upon the 
Board. See 38 U.S.C.A. § 7104(c). 

The RO issued a letter to the appellant dated May 2002, which 
was intended to satisfy the notification requirements of the 
VCAA pertaining to the appellant's claim seeking to reopen 
service connection for PTSD. Service connection was granted 
in a May 2003 rating decision, and the veteran appealed the 
effective date of the 100 percent rating. The required 
statement of the case was issued to the appellant in  March 
2004.

Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim seeking an earlier 
effective date for service connection for PTSD, and the Board 
is also unaware of any such outstanding evidence or 
information. The appellant or his representative has not 
indicated that any additional evidence was outstanding. 
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claim.

II.  Analysis

With respect to the claim for an earlier effective date, the 
Board has determined that the evidence and information 
currently of record are sufficient to substantiate the claim 
and that further development of the record by the RO would 
serve no useful purpose.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later, with an 
exception not pertinent to this appeal. 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Where new and material evidence resulting 
in a grant of benefits are service department records, the 
effective date is the date of the claim on which a prior 
determination was made.  It is considered that the records 
were lost or mislaid.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service connection for PTSD was originally claimed by formal 
claim received September 26, 1986.  An earlier claim for 
service connection for a psychiatric disorder was abandoned 
when there was a request for evidence to which there was no 
timely response.

At the time of the earlier claims, numerous and varied 
stressors were claimed, including the reported death of 
someone that the veteran knew.  This matter could not be 
confirmed and the claims were denied at various times over 
the years.  This included a Board denial in 1992, again on 
the basis that stressors could not be verified.  Subsequent 
denials followed.

The veteran attempted to reopen his claim for service 
connection for PTSD in October 1996. Subsequently, an April 
1997 RO rating decision held that new and material evidence 
had not been received to reopen the claim. The veteran did 
not appeal and this rating action also became 
administratively final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302.

Service connection for PTSD was eventually granted on the 
basis of new and material evidence received in connection 
with a reopened claim received on October 31, 2001. This new 
evidence included medical evidence which established that the 
appellant's PTSD was due to exposure to unspecified traumatic 
incidents while on guard duty, during his service in Vietnam.  
The new and material evidence were service department 
operational reports which confirmed that appellant had been 
at a base that repeatedly was shown to have been under 
attack.  Thus his reported stressor was confirmed, and 
subsequent examination resulted in a diagnosis of PTSD.

Under the provisions cited above, it appears that the 
effective date for the grant of service connection should be 
September 26, 1986 as the new and material evidence was 
service department records that were not previously available 
or obtained.  Thus, the appeal is allowed to that extent for 
the grant of service connection.  

It is noted that the action taken herein does not intimate 
any opinion as to the rating to be assigned.  The matter of 
the rating to be assigned for the period involved is referred 
to the RO for appropriate action.


ORDER

An effective date of September 26, 1986, but no earlier, is 
granted for the grant of service connection for PTSD.  The 
appeal is allowed to this extent.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


